DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, Hirai (US 2005/0230628 A1) teaches an apparatus for detecting a locating medium in tissue, the apparatus comprising:(a) a probe, wherein the probe includes a handle and a detector disposed on a distal end of the probe; and Kramer et al. (US 5,916,167) teaches  a console in communication with the probe. However, the prior art of record fails to teach or reasonably suggest:
wherein the console includes a display having a first graphical representation and a second graphical representation, wherein the first graphical representation is configured to depict a real-time count based on a signal from the detector, wherein the second graphical representation is configured to depict a target count.
With respect to independent claim 11, the prior art of record fails to teach or reasonably suggest an apparatus for locating lymph nodes, the apparatus comprising
wherein the first indicator is configured to display the signal sensed by the proximity sensor continuously and in real-time, wherein the second indicator is configured to display a target value relative to the signal sensed by the proximity sensor.

With respect to independent claim 17, the prior art of record fails to teach or reasonably suggest a system, comprising: 
a display in communication with the receiver, wherein the receiver is configured to drive the display to generate a first indicator and a second indicator on the display based on data received from the probe link, wherein the first indicator corresponds to a current signal generated by the detector, wherein the second indicator corresponds to a target signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
	7/13/2021